Citation Nr: 1439557	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  09-00 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Whether the reduction of the disability rating from 30 percent to 20 percent effective November 1, 2008, for service-connected right shoulder impingement syndrome, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 2000 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which reduced the disability rating from 30 percent to 20 percent effective November 1, 2008, for service-connected right shoulder impingement syndrome.  The case is now properly before the RO in Sioux Falls, South Dakota, to reflect the Veteran's current residence.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a May 2010 videoconference hearing.  A copy of the transcript is associated with the claims folder.

This matter was previously remanded by the Board in July 2010 for further procedural development, to include a new VA examination.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to reduction of disability ratings, VA regulation 38 C.F.R. § 3.344 pertains to disabilities which are likely to improve and examination reports indicating improvement.  The U.S. Court of Appeals for Veterans Claims (Court) has noted that this regulation applies to ratings that have been continued for long periods of time at the same level (five years or more).  Brown v. Brown, 5 Vet. App. 413 (1993).  The rating of 30 percent for the Veteran's right shoulder disability was in effect less than five years; therefore the provisions of 38 C.F.R. § 3.344 pertaining to stabilization of disability ratings do not apply.  Reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Nevertheless, the Court noted in Brown that there are several general VA regulations that apply to all rating reductions, regardless of whether the rating has been in effect for five years or more.  Brown, supra at 420-421.
Specifically, VA regulation 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10 (2013).  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2013) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2013).  See, e.g., DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board also notes, that under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The Veteran had a VA examination in January 2006, before the RO assigned the rating of 30 percent.  He had another VA examination in May 2008, before the RO reduced his rating from 30 percent to 20 percent.  The Veteran has since been afforded two additional VA examinations in May 2009 and August 2010.

In an October 2010 statement, the Veteran alleged that the August 2010 VA examination was inadequate, as it did not "accurately assess the pain or instability" of his right shoulder.  The Veteran claimed that the pain and instability he experienced significantly affected the functionality of his right shoulder, more so than reflected by the range of motion findings.  The Veteran further elaborated that "[i]nstability limits my daily activity much more than the reduced range of motion.  I must consciously and constantly limit my actions and movements to avoid reinjuring my shoulder."  

The Board notes that the August 2010 VA examiner documented the Veteran's report of instability and stated that there was "no detectable instability" upon examination.  However, in an addendum opinion, the examiner stated that the Veteran had a positive apprehension test and did have some degree of instability, but was only service-connected for shoulder impingement.  The examiner stated that the Veteran would need a diagnostic arthroscopy to provide a correct and detailed diagnosis of any current right shoulder disability.  The examiner stated that "additional functional impairment due to pain, repetitive use, fatigue, weakness, lack of endurance or incoordination cannot be specified as degrees of lost motion without resorting to mere speculation."  However, he did not provide an explanation as to why he could not provide such findings without resort to mere speculation.

The Board is remanding this matter for a new examination, with file review, to determine the severity of the Veteran's right shoulder disability while properly addressing the Deluca factors with respect to the impairment of functionality.  This includes addressing the Veteran's reports of right shoulder instability.  In addition, the examiner should provide an opinion as to whether any additional disability of the right shoulder is part and parcel with the current right shoulder impingement syndrome, or are otherwise secondary to the service-connected right shoulder impingement syndrome.

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to address the nature and manifestations of his service-connected right shoulder disability.  The claims file and a copy of this Remand must be available for review and the examiner should state that it has been reviewed.

The examiner should discuss in detail the severity of the Veteran's right shoulder disability to include the severity and duration of any associated symptomatology.  The examiner should provide range of motion findings with discussion of the DeLuca factors and explain their effect on any additional functional limitation.  This is to include the Veteran's assertions with respect to pain and instability, and any additional functional limitation.  Specifically, the examiner must document the point during motion of the right shoulder that the Veteran experiences pain.  
  
The examiner should also determine, in light of the August 2010 addendum opinion, whether the Veteran has any other right shoulder disabilities.  Necessary diagnostic tests, if any, should be conducted.  If the examiner determines that there is disability in addition to the right shoulder impingement syndrome, he must provide an opinion as to whether it is at least as likely as not that any additional right shoulder disability is part and parcel with the currently service-connected right shoulder impingement syndrome, or are aggravated by the service-connected right shoulder impingement syndrome.  

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the reviewing personnel. See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



